Beck, P. J.
(After stating the foregoing facts.) Hnder the conflicting evidence in the case the court did not abuse his discretion in granting the interlocutory injunction. The plaintiff in error insists that there was no consideration for. the option contained in the contract, in the exercise of his rights under which the petitioner claims that he is entitled to specific performance; that there are two parts of this contract, one for rent, the other for an option; that they are separate and independent of each other; that the contract of rent is complete in itself; that Smith is not under any obligation to do anything except to pay the stipulated amount of cotton as rent; that the other part of the contract is an option; that it is separate and complete in itself; that the contract for rent is enforceable, but the option is not enforceable at the suit of Smith, because it is unilateral and without consideration. The construction of the contract by the court below was adverse to this contention of the plaintiff in error. And we are of the opinion that this construction by the court below is the correct one. The portion of the *20written contract executed by Smith and Crawford containing the option is a part of one entire contract, and is not a separable contract. The contract contains an agreement to lease upon the part of Crawford, and an agreement to pay a stipuláted rent by Smith. The fact that the instrument contained the option may be considered as a part of the consideration inducing Smith to enter into the contract; and it may also be true that Smith had agreed to pay a larger amount as rent under a contract containing the option than he would have agreed to pay had there been no option. In the ease of Walker v. Edmundson, 111 Ga. 454 (36 S. E. 800), it was said: “ Nor was the contract in the present case without consideration. It will be remembered that the contract of rental of the premises, of sale of the merchandise, and of giving an option on the land was all one. Edmundson agreed to rent the place and buy the goods, and Walker agreed to sell the land at any.time within two years that Edmundson desired to purchase it. We think the promise of Edmundson to pay rent for the place and the payment by him of the purchase-price of the goods was sufficient consideration fou Walker’s promise to sell him the land. In all probability Edmund-son would not have agreed to rent the place and buy goods at the agreed terms if Walker had not given the option as part of the contract. It is probable that Edmundson was induced to buy the goods for a larger price by this opportunity to obtain the stand or location for merchandising, in the hope of continuing business there. Certainly he did have this option included as part\ of the contract, and the consideration of the contract supports its every part, it being entire. Nor was the contract unilateral. One party agreed to pay rent and buy the goods, and the other promised to allow the use of the rented place, to sell the goods, and to sell the land at the option of the first.” See also Baker v. Davis, 127 Ga. 649 (7), 655 (57 S. E. 62), and cases there cited.
It is clear that the petition is not without equity, when we consider the allegation of the transfer or conveyance of the title of the land to the wife of Crawford, and the allegation that the transaction was merely colorable. The evidence on the subject of tender was such as to authorize the judge to find in favor of petitioner on that issue.

Judgment affirmed.


All th& Justices concur.